— Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: Petitioner’s motion pursuant to CPL 160.50 to seal the records of proceedings on the December 29, 1973 charges of robbery and grand larceny should have been granted since they were terminated in petitioner’s favor and no reason appears for not granting such relief. With respect to the motion for return of fingerprints and photographs taken in connection with those charges, as well as those taken on the August 22, 1969 charge of criminal possession of stolen property, the People did not establish any basis for denial in the interest of justice (CPL 160.50 [1], [3]). The statute provides that an order shall be issued granting the above relief on motion of the person in whose favor the criminal action or proceeding was terminated notwithstanding that such proceeding was held prior to September 1, 1976, the effective date of the statute (L 1976, ch 877, § 5). Unlike its predecessor (Civil Rights Law § 79-e), CPL 160.50 does not preclude the granting of such relief on the basis of a movant’s criminal record and that factor alone is not sufficient to deny relief “in the interest of justice”. The motion was properly denied with respect to those proceedings which were not terminated in County Court as that court lacked jurisdiction (CPL 160.50 [1]). (Appeal from order of Monroe County Court, Egan, J. — seal records.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Schnepp, JJ.